Citation Nr: 0110272
Decision Date: 03/23/01	Archive Date: 04/17/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-06 493	)	DATE MAR 23, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an iris cyst in the right eye.

2.  Entitlement to service connection for facial scars of the left eyelid and chin.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active service from July 1987 to July 1991 and from January 1993 to September 1998.  His claim comes before the Board of Veterans Appeals (BVA or Board) on appeal from an April 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

While the veteran initially sought service connection for the issue of scars of the left eyelid, chin and left arm, he perfected an appeal for the issue of facial scars of the left eyelid and chin, leaving out the left arm.  Thus, the issue of service connection for scars of the left arm is not before the Board.  The issue of facial scars of the left eyelid and chin will be addressed in the Remand portion of the decision.


FINDING OF FACT

Disability manifested as an iris cyst of the left eye is not related to the veterans period of service or to any incident of service.  


CONCLUSION OF LAW

An iris cyst of the left eye was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1117, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The RO has met its duty to assist the appellant in the development of this claim under the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  By virtue of the Statement of the Case and the Supplemental Statement of the Case issued during the pendency of the appeal, the appellant and his representative were given notice of the information, medical evidence, or lay evidence necessary to substantiate the claim.  The duty to suggest evidence was met in the development process pursuant to 38 C.F.R. § 3.103 (2000).  The RO made reasonable efforts to obtain relevant records adequately identified by the appellant, in fact, it appears that all evidence identified by the appellant relative to these claims has been obtained and associated with the claims folder.  Service medical records were obtained and associated with the claims folder, and the National Personnel Records Center has indicated that all available service medical records have been forwarded.  A VA examination was conducted, and copies of the report associated with the file.  

Service medical records show that the veteran was seen in service for eye trouble in June 1991.  The veteran was seen in March 1995 for treatment of a small, flat nevus described as an iris cyst.  

In December 1998, the veteran was afforded a VA examination, at which time the examiner observed that he had normal ocular health.  There was no ptosis on either side, and the veteran had no concerns regarding his eye health.  

While the veteran did have an iris cyst in service, the most current examination, which took into account the earlier finding, shows that the veteran does not have an iris cyst or any ocular health problems.  This report is considered to be of great probative weight because it was undertaken in large part to thoroughly explore the ocular diagnoses present, to clarify diagnoses and determine whether any cyst remained.  Further, the Board notes that there is no treatment for an eye cyst at any time following service.  There is no current iris cyst and no continuity of treatment or symptoms for such a condition since service.  The Board finds that the VA examination is consistent with the rest of the record and is otherwise well supported.  The evidence of no current condition and no treatment since service is uncontroverted.  There must be a current, ascertainable medical disorder in order to warrant service connection.  Absent proof of a present disability there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The law provides that for servicemembers who served in the Southwest Asia theater of operations during the Persian Gulf War who exhibit objective indications of chronic disability manifested by one or more specific signs or symptoms, such disability may be service connected provided that it became manifest during active service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2001; and provided that the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. § 3.317(a)(1)(i) and (ii) (2000).  Signs and symptoms that may be manifestations of undiagnosed illness include headaches, gastrointestinal signs or symptoms, fatigue, and sleep disturbances.  38 C.F.R. § 3.317(b)(7) (2000).  This list is not inclusive.  

To the extent that the veteran is claiming in his substantive appeal that he has a right eye disorder manifested by an iris cyst that is due to an undiagnosed illness, the Board notes that the veteran has provided no objective indications of chronic disability including either "signs" in the medical sense of objective evidence perceptible to an examining physician, or other, non-medical indicators that are capable of independent verification.   See 38 C.F.R. § 3.317(a)(2) (2000).  He was informed as to the elements necessary to meet this criteria in an August 1999 supplemental statement of the case.  As noted above, the VA examiner in December 1998 found that the veteran had normal ocular health.  The evidence fails to document objective proof of chronic disability due to a right eye iris cyst both during active duty and since.  For the foregoing reasons, the veterans claim of entitlement to service connection for an iris cyst of the right eye must be denied, as a preponderance of the evidence is against that claim. 


ORDER

Service connection for an iris cyst in the right eye is denied.  


REMAND

In his informal hearing presentation dated in November 2000, the veterans representative noted that in March 2000 the veteran disagreed with an August 1999 rating decision denying service connection for a skin condition of the hands and torso to include as due to an undiagnosed illness.  To date, however, a Statement of the Case has yet to be issued to the veteran.  In accordance with the decision in Manlincon v. West, 12 Vet. App. 238 (1999), this issue is remanded to the RO for appropriate action.  

Further, as referred to earlier in this decision, there has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  This law also eliminates the concept of a well-grounded claim and supersedes the decision of the United States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon a review of the development undertaken by the RO thus far as it relates to the issue of service connection for facial scars of the left eyelid and chin, and because of the change in the law brought about by the VCAA, a remand in this case is required.  In this regard, the Board has reviewed the claims file and identified certain assistance that must be rendered to comply with the VCAA.  However, it is the ROs responsibility to ensure that all appropriate development is undertaken in this case.  The veteran should be provided with any appropriate assistance in the development of his claim, as well as the opportunity to provide additional evidence to support his claim on the merits.  The Board notes that the veteran has indicated that he suffered a head injury due to a vehicle accident in service that left the scars.  Although the RO denied the veterans claim, in part, because the veteran provided a history in service medical records dated in August 1990, of having a history of head injuries due to motor vehicle accidents and football before his military service, service medical records show that the veteran had sought treatment for head injury and stitches from an accident which occurred in May 1991.  The Board notes further, that the veteran reported at the time of his December 1998 VA examination that he had undergone some lid surgery on the left eye which consisted of reconstructive lid surgery.  It appears that there may be additional, private treatment records from this accident as well as a line of duty investigation report or other official reports regarding the accident which may substantiate the veterans claim.  The RO should, as set forth in the VCAA, seek such additional records supporting the claim unless no reasonable possibility exists that such assistance will aid in the establishment of entitlement.

Accordingly, this case is REMANDED for the following:

1.  With regard to the veteran's claim of service connection for a skin condition of the hands and torso to include as due to an undiagnosed illness, the RO should, in accordance with applicable procedures, consider any evidence obtained since the Notice of Disagreement, and as appropriate issue a Statement of the Case on the issue.  The veteran and his representative must be advised of the time limit in which to file a substantive appeal.  38 C.F.R. § 20.302(b) (2000).  Then, only if an appeal is timely perfected, should this issue be returned to the Board for further appellate consideration.

2.  With the veterans assistance and after securing the necessary information and release forms from the veteran, the RO should make efforts to obtain any records related to the May 1991 motor vehicle accident which purportedly led to the veterans scars of the left eyelid and chin.  These records may include a report of any line of duty investigation that may have been conducted, police reports, emergency room hospital reports, follow-up treatment medical reports, and surgical reports including that of the veterans left lid reconstructive surgery.  The RO should document all efforts to secure such records and fully comply with the duty to assist and notice provisions of the VCAA as it relates to evidence identified by the veteran as relevant to his appeal.  

3.  The RO must review the claims file and ensure that all other notification and development action required by the VCAA is completed.  In particular, the RO should ensure that the new notification requirements and development procedures contained in sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully complied with and satisfied.

4.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for facial scars of the left eyelid and chin.  If the benefit sought on appeal remains denied, the appellant and the appellants representative, if any, should be provided a supplemental statement of the case which must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


		
	S. L. KENNEDY
	Member, Board of Veterans Appeals


  
